UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6693 Nuveen Select Tax-Free Income Portfolio 3 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Select Tax-Free Income Portfolio 3 (NXR) December 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 98.5% Alabama – 0.3% $ 500 Marshall County Healthcare Authority, Alabama, Revenue Bonds, Series 2002A, 6.250%, 1/01/22 1/12 at 101.00 A– $ 511,175 California – 10.2% Azusa Unified School District, Los Angeles County, California, General Obligation Bonds, 7/12 at 100.00 AA+ Series 2002, 5.375%, 7/01/21 – AGM Insured California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 Baa3 Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 BBB County Tobacco Securitization Corporation, Series 2005, 5.000%, 6/01/26 California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 6.000%, 5/12 at 101.00 AA– (4) 5/01/14 (Pre-refunded 5/01/12) California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 A+ Series 2006, 5.000%, 4/01/37 California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital 8/19 at 100.00 Aa2 Project, Series 2009, 6.750%, 2/01/38 California Statewide Financing Authority, Tobacco Settlement Asset-Backed Bonds, Pooled No Opt. Call Baa3 Tobacco Securitization Program, Series 2002A, 5.625%, 5/01/29 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement No Opt. Call A2 Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/28 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 BBB– 5.000%, 6/01/33 6/17 at 100.00 Baa3 Placer Union High School District, Placer County, California, General Obligation Bonds, Series No Opt. Call AA+ 2004C, 0.000%, 8/01/32 – AGM Insured Rancho Mirage Redevelopment Agency, California, Tax Allocation Bonds, Combined Whitewater and No Opt. Call A+ 1984 Project Areas, Series 2003A-1, 0.000%, 4/01/35 – NPFG Insured Riverside Public Financing Authority, California, University Corridor Tax Allocation Bonds, 8/17 at 100.00 Baa1 Series 2007C, 5.000%, 8/01/37 – NPFG Insured Total California Colorado – 7.0% Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – 10/16 at 100.00 BBB SYNCORA GTY Insured Colorado Department of Transportation, Certificates of Participation, Series 2004, 5.000%, 6/14 at 100.00 AA– 6/15/34 – NPFG Insured Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Revenue Bonds, Catholic Health Initiatives, Series 2002A: 5.500%, 3/01/22 (Pre-refunded 3/02/12) 3/12 at 100.00 AA (4) 5.500%, 3/01/22 (Pre-refunded 3/01/12) 3/12 at 100.00 Aa2 (4) Denver City and County, Colorado, Airport System Revenue Bonds, Series 1991D, 7.750%, 11/15/13 No Opt. Call A+ (Alternative Minimum Tax) Denver Convention Center Hotel Authority, Colorado, Senior Revenue Bonds, Convention Center 12/13 at 100.00 N/R (4) Hotel, Series 2003A, 5.000%, 12/01/24 (Pre-refunded 12/01/13) – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/28 – 9/20 at 63.99 Baa1 NPFG Insured Total Colorado Connecticut – 0.1% Connecticut Health and Educational Facilities Authority, Revenue Bonds, Bridgeport Hospital 1/11 at 100.00 Baa1 Issue, Series 1992A, 6.625%, 7/01/18 – NPFG Insured District of Columbia – 0.2% District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 BBB Series 2001, 6.250%, 5/15/24 15 District of Columbia, General Obligation Bonds, Series 1993E, 6.000%, 6/01/13 – 6/11 at 100.00 AAA NPFG Insured (ETM) Total District of Columbia Florida – 3.4% Hillsborough County Industrial Development Authority, Florida, Hospital Revenue Bonds, Tampa 10/16 at 100.00 A3 General Hospital, Series 2006, 5.250%, 10/01/41 JEA St. John’s River Power Park System, Florida, Revenue Refunding Bonds, Issue 2, Series 10/11 at 100.00 Aa2 2002-17, 5.000%, 10/01/18 Total Florida Illinois – 18.9% 65 Chicago Metropolitan Housing Development Corporation, Illinois, FHA-Insured Section 8 Assisted 1/11 at 100.00 AA Housing Development Revenue Refunding Bonds, Series 1992, 6.850%, 7/01/22 Illinois Development Finance Authority, Revenue Bonds, Midwestern University, Series 2001B, 5/11 at 101.00 AAA 5.750%, 5/15/16 (Pre-refunded 5/15/11) Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond No Opt. Call Aa1 Trust 1137, 8.922%, 7/01/15 (IF) Illinois Finance Authority, Revenue Bonds, YMCA of Southwest Illinois, Series 2005, 5.000%, 2/17 at 100.00 Aa3 9/01/31 – RAAI Insured Illinois Health Facilities Authority, Remarketed Revenue Bonds, University of Chicago Project, 8/11 at 103.00 Aa1 Series 1985A, 5.500%, 8/01/20 Illinois Health Facilities Authority, Revenue Bonds, Evangelical Hospitals Corporation, Series No Opt. Call N/R (4) 1992C, 6.250%, 4/15/22 (ETM) Illinois Health Facilities Authority, Revenue Bonds, Holy Family Medical Center, Series 1997, 2/17 at 100.00 Baa1 5.125%, 8/15/17 – NPFG Insured Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 1/13 at 100.00 Baa1 Series 2002, 6.250%, 1/01/17 Illinois Health Facilities Authority, Revenue Refunding Bonds, Rockford Health System, Series 2/11 at 100.00 N/R 1997, 5.000%, 8/15/21 – AMBAC Insured Illinois Housing Development Authority, Homeowner Mortgage Revenue Bonds, Series 2006C2, 2/16 at 100.00 AA 5.050%, 8/01/27 (Alternative Minimum Tax) Illinois, Sales Tax Revenue Bonds, First Series 2002, 5.000%, 6/15/22 6/13 at 100.00 AAA Kankakee & Will Counties Community Unit School District 5, Illinois, General Obligation Bonds, No Opt. Call Aa3 Series 2006, 0.000%, 5/01/23 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/30 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/36 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/37 – NPFG Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place 6/12 at 101.00 AAA Expansion Project, Series 2002B, 5.000%, 6/15/21 – NPFG Insured Schaumburg, Illinois, General Obligation Bonds, Series 2004B, 5.250%, 12/01/34 – FGIC Insured 12/14 at 100.00 Aaa Yorkville, Illinois, General Obligation Debt Certificates, Series 2003, 5.000%, 12/15/22 12/11 at 100.00 N/R (4) (Pre-refunded 12/15/11) – RAAI Insured Total Illinois Indiana – 6.1% Franklin Community Multi-School Building Corporation, Marion County, Indiana, First Mortgage 7/14 at 100.00 A (4) Revenue Bonds, Series 2004, 5.000%, 7/15/22 (Pre-refunded 7/15/14) – FGIC Insured Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Methodist Hospitals Inc., 9/11 at 100.00 BBB Series 2001, 5.375%, 9/15/22 Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus No Opt. Call AA+ Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project, Series 2002A, 7/12 at 100.00 AAA 5.250%, 7/01/33 (Pre-refunded 7/01/12) – NPFG Insured Shelbyville Central Renovation School Building Corporation, Indiana, First Mortgage Bonds, 7/15 at 100.00 AA+ Series 2005, 4.375%, 7/15/25 – NPFG Insured Total Indiana Iowa – 5.2% Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.000%, 7/01/20 Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 BBB 5.600%, 6/01/34 Iowa Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2001B: 5.300%, 6/01/25 (Pre-refunded 6/01/11) 6/11 at 101.00 AAA 5.600%, 6/01/35 (Pre-refunded 6/01/11) 6/11 at 101.00 AAA Total Iowa Kansas – 1.1% Lawrence, Kansas, Hospital Revenue Bonds, Lawrence Memorial Hospital, Refunding Series 2006: 5.125%, 7/01/26 7/16 at 100.00 A2 4.875%, 7/01/36 7/16 at 100.00 A2 Total Kansas Maine – 0.1% Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Series 1999B, 6.000%, 7/11 at 100.00 Aaa 7/01/19 – NPFG Insured Massachusetts – 0.9% Massachusetts Development Finance Agency, Resource Recovery Revenue Bonds, Ogden Haverhill 6/11 at 100.00 A– Associates, Series 1998B, 5.200%, 12/01/13 (Alternative Minimum Tax) 15 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Partners HealthCare 7/11 at 101.00 AA System Inc., Series 2001C, 6.000%, 7/01/17 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Partners HealthCare 7/11 at 101.00 AAA System Inc., Series 2001C, 6.000%, 7/01/17 (Pre-refunded 7/01/11) Total Massachusetts Michigan – 2.6% Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 4.625%, 7/16 at 100.00 A 7/01/34 – FGIC Insured Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health 12/12 at 100.00 AA Credit Group, Series 2002C, 5.375%, 12/01/30 Michigan State Hospital Finance Authority, Revenue Refunding Bonds, Detroit Medical Center 1/11 at 100.00 BB–(4) Obligated Group, Series 1993A, 6.500%, 8/15/18 (Pre-refunded 1/31/11) Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Total Michigan Mississippi – 0.4% Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA Healthcare, Series 2004B-1, 5.000%, 9/01/24 Nebraska – 1.9% Nebraska Public Power District, General Revenue Bonds, Series 2002B, 5.000%, 1/01/33 – 1/13 at 100.00 A1 AMBAC Insured Nevada – 3.6% Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 Aa3 International Airport, Series 2010A, 5.250%, 7/01/42 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas 1/11 at 100.00 N/R Monorail Project, First Tier, Series 2000, 5.375%, 1/01/40 – AMBAC Insured (5) Reno, Nevada, Capital Improvement Revenue Bonds, Series 2002, 5.500%, 6/01/22 – FGIC Insured 6/12 at 100.00 A Reno, Nevada, Capital Improvement Revenue Bonds, Series 2002, 5.500%, 6/01/22 (Pre-refunded 6/12 at 100.00 A3 (4) 6/01/12) – FGIC Insured Total Nevada New Hampshire – 0.3% New Hampshire Housing Finance Authority, Single Family Mortgage Acquisition Bonds, Series 5/11 at 100.00 Aa2 2001A, 5.600%, 7/01/21 (Alternative Minimum Tax) New Jersey – 1.5% Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA 6.250%, 6/01/43 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA Total New Jersey New Mexico – 2.7% New Mexico Mortgage Finance Authority, Multifamily Housing Revenue Bonds, St Anthony, Series 9/17 at 100.00 N/R 2007A, 5.250%, 9/01/42 (Alternative Minimum Tax) University of New Mexico, FHA-Insured Mortgage Hospital Revenue Bonds, Series 2004, 4.625%, 7/14 at 100.00 AA+ 1/01/25 – AGM Insured Total New Mexico New York – 3.1% Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2001A, 9/11 at 100.00 AAA 5.375%, 9/01/21 (Pre-refunded 9/01/11) 35 New York City, New York, General Obligation Bonds, Series 1991B, 7.000%, 2/01/18 2/11 at 100.00 AA New York Dorm Authority, FHA Insured Mortgage Hospital Revenue Bonds, Kaleida Health, Series 8/16 at 100.00 AAA 2006, 4.700%, 2/15/35 New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 3/11 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/15 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 4.4% North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2003A, 5.250%, 1/13 at 100.00 A 1/01/18 – NPFG Insured Piedmont Triad Airport Authority, North Carolina, Airport Revenue Bonds, Series 2001A, 5.250%, 7/11 at 101.00 AA+ 7/01/16 – AGM Insured Total North Carolina Ohio – 1.8% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 Baa3 6.000%, 6/01/42 6/17 at 100.00 Baa3 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 Baa3 Bonds, Senior Lien, Series 2007A-3, 0.000%, 6/01/37 Total Ohio Oklahoma – 1.7% Oklahoma Development Finance Authority, Revenue Bonds, St. John Health System, Series 2004, 2/14 at 100.00 A 5.000%, 2/15/24 Pennsylvania – 2.8% Dauphin County Industrial Development Authority, Pennsylvania, Water Development Revenue No Opt. Call A– Refunding Bonds, Dauphin Consolidated Water Supply Company, Series 1992B, 6.700%, 6/01/17 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, 7/13 at 100.00 BBB+ Series 2003, 5.250%, 7/15/24 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue 12/20 at 100.00 AA Bonds, Series 2010B-2, 0.000%, 12/01/30 Philadelphia Authority for Industrial Development, Pennsylvania, Airport Revenue Bonds, 7/11 at 101.00 A+ Philadelphia Airport System Project, Series 2001A, 5.500%, 7/01/17 – FGIC Insured (Alternative Minimum Tax) Total Pennsylvania Puerto Rico – 0.9% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/40 – NPFG Insured No Opt. Call Aa2 0.000%, 8/01/54 – AMBAC Insured No Opt. Call Aa2 Total Puerto Rico South Carolina – 3.3% Lexington County Health Service District, South Carolina, Hospital Revenue Refunding and 11/13 at 100.00 A+ (4) Improvement Bonds, Series 2003, 6.000%, 11/01/18 (Pre-refunded 11/01/13) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, 8/14 at 100.00 Baa1 Series 2004A, 5.250%, 8/15/20 – NPFG Insured South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A3 (4) Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A– Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 Total South Carolina South Dakota – 1.1% South Dakota Health and Educational Facilities Authority, Revenue Bonds, Avera Health, Series 7/12 at 101.00 A+ 2002, 5.125%, 7/01/27 – AMBAC Insured South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley 11/14 at 100.00 AA– Hospitals, Series 2004A, 5.250%, 11/01/34 Total South Dakota Tennessee – 1.2% Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue 4/12 at 101.00 A1 Bonds, Baptist Health System of East Tennessee Inc., Series 2002, 6.375%, 4/15/22 Texas – 10.0% Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 BBB Bonds, Series 2005, 5.000%, 1/01/45 – FGIC Insured Harris County Health Facilities Development Corporation, Texas, Thermal Utility Revenue Bonds, 11/13 at 100.00 AA TECO Project, Series 2003, 5.000%, 11/15/30 – NPFG Insured Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Bonds, Series 2001H, 11/31 at 73.51 Baa1 0.000%, 11/15/36 – NPFG Insured Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Refunding Bonds, Series 11/30 at 61.17 Baa1 2001A, 0.000%, 11/15/38 – NPFG Insured Harris County-Houston Sports Authority, Texas, Third Lien Revenue Bonds, Series 2004A-3, 11/24 at 62.71 Baa1 0.000%, 11/15/32 – NPFG Insured Houston, Texas, Subordinate Lien Airport System Revenue Bonds, Series 2002B, 5.500%, 7/01/18 – 7/12 at 100.00 AA+ AGM Insured Katy Independent School District, Harris, Fort Bend and Waller Counties, Texas, General 2/12 at 100.00 AAA Obligation Bonds, Series 2002A, 5.000%, 2/15/32 (Pre-refunded 2/15/12) Sam Rayburn Municipal Power Agency, Texas, Power Supply System Revenue Refunding Bonds, Series 10/12 at 100.00 BBB 2002A, 5.500%, 10/01/17 – RAAI Insured Texas, General Obligation Bonds, Water Financial Assistance Program, Series 2003A, 5.125%, 8/13 at 100.00 Aaa 8/01/42 (Alternative Minimum Tax) Victoria, Texas, General Obligation Bonds, Series 2001, 5.000%, 8/15/23 (Pre-refunded 8/11 at 100.00 AA (4) 8/15/11) – FGIC Insured Total Texas Washington – 0.3% Port of Seattle, Washington, Revenue Bonds, Series 2001A, 5.000%, 4/01/31 – FGIC Insured 10/11 at 100.00 Aa2 Wisconsin – 1.4% Wisconsin, General Obligation Refunding Bonds, Series 2003-3, 5.000%, 11/01/26 11/13 at 100.00 AA $ 207,550 Total Municipal Bonds (cost $177,062,597) Shares Description Value Common Stocks – 0.0% Airlines – 0.0% 34 UAL Corporation, (6) $ 810 Total Common Stocks (cost $0) Total Investments (cost $177,062,597) – 98.5% Other Assets Less Liabilities – 1.5% Net Assets – 100% $ 177,407,075 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of December 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — $ — Common Stocks — — Total $ — During the period ended December 31, 2010, the Fund recognized no significant transfers to/from Level 1, Level 2, or Level 3. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At December 31, 2010, the cost of investments was $176,822,635. Gross unrealized appreciation and gross unrealized depreciation of investments at December 31, 2010, were as follows: Gross unrealized: Appreciation $ 6,287,874 Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. On December 9, 2002, UAL Corporation (“UAL”), the holding company of United Air Lines, Inc. (“United”) filed for federal bankruptcy protection. The Adviser determined that it was likely that United would not remain current on their interest payment obligations with respect to the bonds previously held and thus the Fund had stopped accruing interest on its UAL bonds. On February 1, 2006, UAL emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet UAL’s unsecured bond obligations, the bondholders, including the Fund, received three distributions of UAL common stock over the subsequent months, and the bankruptcy court dismissed all unsecured claims of bondholders, including those of the Fund. On May 5, 2006, the Fund liquidated such UAL common stock holdings. On September 29, 2006 and May 30, 2007, the Fund received additional distributions of 532 and 172 shares, respectively, of UAL common stock as a result of its earlier ownership of the UAL bonds. The Fund liquidated the 532 shares of such UAL common stock holdings on November 15, 2006. The Fund received an additional distribution of 48 UAL common stock shares on November 14, 2007. The remaining 220 shares of UAL common stock were liquidated by the Fund on March 30, 2010. The Fund received an additional distribution of 34 UAL common stock shares on July 20, 2010, which are still held by the Fund as of December 31, 2010. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Select Tax-Free Income Portfolio 3 By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateMarch 1, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateMarch 1, 2011 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateMarch 1, 2011
